Matter of Ryan M. E. v Ryan S. (2021 NY Slip Op 00718)





Matter of Ryan M. E. v Ryan S.


2021 NY Slip Op 00718


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


805 CAF 19-00243

[*1]IN THE MATTER OF RYAN M. E., PETITIONER-RESPONDENT,
vRYAN S., RESPONDENT, AND SHELBY S., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL), FOR RESPONDENT-APPELLANT. 
RAYMOND P. KOT, II, WILIAMSVILLE, FOR RESPONDENT.
DAVID J. PAJAK, ALDEN, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Allegany County (Moses M. Howden, A.J.), entered January 2, 2019. The order granted petitioner visitation with the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see  Family Ct Act § 1112 [a]; Ocasio v Ocasio , 49 AD2d 801, 801 [4th Dept 1975], appeal dismissed  37 NY2d 921 [1975]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court